
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 569
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2012
			Mr. Ellison submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Recognizing the tenth anniversary of the
		  tragic communal violence in Gujarat, India.
	
	
		Whereas, on February 27, 2002, in the city of Godhra in
			 the western state of Gujarat, India, 58 Hindus were tragically burnt alive in a
			 train coach fire;
		Whereas, immediately following the train fire, communal
			 violence erupted in several towns in Gujarat;
		Whereas, in the International Religious Freedom Report of
			 2003, the United States Department of State found that In Gujarat the
			 worst religious violence directed against Muslims by Hindus took place in
			 February and March 2002, leaving an estimated 2,000 dead and 100,000 displaced
			 into refugee camps. It was alleged widely that the police and state government
			 did little to stop the violence promptly, and at times even encouraged or
			 assisted Hindus involved in the riots. Despite substantial evidentiary
			 material, the judicial commission responsible for investigating the riots
			 reported inconclusive findings. No Hindus have been charged for the
			 violence.;
		Whereas a 2002 Human Rights Watch report entitled
			 We Have No Orders to Save You stated that Between
			 February 28 and March 2 [2002] the attackers descended with militia-like
			 precision on Ahmedabad by the thousands. Chanting slogans of incitement to kill
			 … they were guided by computer printouts listing the addresses of Muslim
			 families and their properties … and embarked on a murderous rampage confident
			 that the police was with them. Portions of the Gujarati language press
			 meanwhile printed fabricated stories and statements openly calling on Hindus to
			 avenge the Godhra attacks.;
		Whereas Brown University Professor Ashutosh Varshney, one
			 of the world’s experts on riots in India, wrote in a 2004 article that
			 Unless later research disconfirms the proposition, the existing press
			 reports give us every reason to conclude that the riots in Gujarat were the
			 first full-blooded pogrom in independent India.;
		Whereas the Indian magazine Tehelka reported that many of
			 the people who participated in the violence said it was possible only because
			 of the connivance of the state police and Gujarat Chief Minister Narendra
			 Modi;
		Whereas the United States Government denied Minister Modi
			 a visa to the United States in 2005 on the grounds of a religious freedom
			 violation under the International Religious Freedom Act of 1998, the first and
			 only time such a denial has been issued;
		Whereas February 27, 2012, was the tenth anniversary of
			 the train fire and start of the communal violence in Gujarat, India;
		Whereas Human Rights Watch reported on February 24, 2012,
			 that Where justice has been delivered in Gujarat, it has been in spite
			 of the state government, not because of it.;
		Whereas minorities in Gujarat continue to experience
			 religious and socio-economic discrimination; and
		Whereas the Department of State reported in its
			 International Religious Freedom Report of 2003 that Christians were also
			 victims in Gujarat, and many churches were destroyed.: Now, therefore,
			 be it
		
	
		That the House of Representatives—
			(1)recognizes the
			 suffering of all those persons who were affected by the 2002 violence in
			 Gujarat, India, including those persons who lost their lives in the Godhra
			 train fire;
			(2)shares the opinion
			 of the United States Department of State that the Gujarat government has not
			 adequately pursued justice for the victims of the 2002 violence;
			(3)remains concerned
			 by reports from journalists and human rights groups about the complicity of
			 Gujarat Chief Minister Narendra Modi in the 2002 violence;
			(4)commends the United States Government for
			 denying a visa to Minister Modi in 2005 on the grounds of a religious freedom
			 violation under the International Religious Freedom Act of 1998;
			(5)applauds the
			 Department of State and the United States Commission on International Religious
			 Freedom for their monitoring of religious freedom in India and throughout the
			 world;
			(6)salutes the role
			 of Indian police officers who, despite personal risk, provided honest testimony
			 about the violence in Gujarat;
			(7)supports the role
			 of independent media in India that continue to highlight the Gujarat
			 issue;
			(8)commends the role
			 of the National Human Rights Commission and the Indian Supreme Court, which has
			 led to some convictions in Gujarat riot cases, and also the arrest of a few
			 high-level leaders in the Modi administration;
			(9)recognizes the
			 work of Indian and Indian-American civil society groups for their tireless
			 devotion to educating people about human rights and religious freedom in India;
			 and
			(10)calls on the Gujarat government to heed the
			 recommendations of the State Department to restore religious freedom for all
			 citizens in Gujarat.
			
